Citation Nr: 0900081	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  07-30 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether recoupment of special separation benefits in the 
amount of $46,523.56 is proper.

(The issue of entitlement to a temporary total evaluation due 
to treatment for service-connected plantar wart of the right 
foot requiring convalescence pursuant to 38 C.F.R. § 4.30 is 
the subject of a separate decision.) 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from October 1975 to February 
1976 and March 1978 to September 1992.

By letter dated in May 2006, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina 
informed the veteran that while he had been granted service 
connection and compensable evaluations for various 
disabilities, his VA compensation benefits were being 
withheld because he had received separation pay upon his 
discharge from service.  The veteran filed a timely appeal to 
the Board of Veterans' Appeals (Board) regarding the 
withholding of his VA compensation benefits.

In a statement received in August 2007, the veteran requested 
an audit of the amounts withheld from his VA compensation 
benefits for recoupment of his special separation benefits.  
This matter is REFERRED to the RO for appropriate action. 

In November 2008, the veteran testified at a Board 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of this hearing is associated with the 
claims folder.  


FINDING OF FACT

The veteran received special separation benefits in the 
amount of $46,523.56 upon his separation from service in 
September 1992; entitlement to disability compensation was 
established after September 15, 1981.  



CONCLUSION OF LAW

The recoupment of the veteran's special separation benefits 
in the amount of $46,523.56, is proper.  10 U.S.C.A. §§ 1174, 
1174a (West 2002 & Supp. 2008); 38 C.F.R. § 3.700 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), prescribes VA's duties to notify the claimant 
of the evidence needed to substantiate a claim, of the 
evidence VA will obtain, and of the claimant's 
responsibilities with regard to obtaining evidence, and it 
also prescribes VA's duties to help a claimant obtain 
relevant evidence, duties collectively referred to as the 
"duty to assist."  However, there are some claims to which 
the VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001).  One such claim is where, as here, there is 
no dispute as to the facts, and the law is dispositive.  
Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the VCAA does not affect matters on appeal when the 
question is limited to statutory interpretation.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Thus, the 
Board concludes that no further action is necessary under the 
VCAA, since all evidence needed to adjudicate the claim is of 
record.


Analysis

According to several statements of record and testimony the 
veteran presented at the hearing, he does not dispute the 
legality of recoupment of his special separation benefits or 
the amount subject to recoupment.  Rather, he objects to all 
the money being recouped at once.  He wants the amount 
subject to recoupment each month prorated due to financial 
hardship.  He is unemployed and was awarded a total 
disability rating based on individual unemployability (TDIU) 
due to service-connected disabilities in a July 2008 rating 
decision. 

The recoupment of the veteran's special separation benefits 
from his VA disability compensation is statutorily mandated.  
Military members are authorized to receive a special 
separation benefits payment under the authority of 10 
U.S.C.A. § 1174a (West 2002).  Such payments are governed by 
10 U.S.C.A. § 1174(h)(2) (West 2002).  See 10 U.S.C.A. § 
1174(g) (West 2002).  Under 10 U.S.C.A. § 1174(h)(2), a 
member who has received separation pay under this section, or 
severance pay or readjustment pay under any other provision 
of law, based on service in the armed forces shall not be 
deprived, by reason of his receipt of such separation pay, 
severance pay, or readjustment pay, of any disability 
compensation to which he is entitled under the laws 
administered by VA, but there shall be deducted from that 
disability compensation an amount equal to the total amount 
of separation pay, severance pay, and readjustment pay 
received, less the amount of Federal income tax withheld from 
such pay.

The implementing regulation provides that where entitlement 
to disability compensation was established on or after 
September 15, 1981, a veteran who has received separation pay 
may receive disability compensation for disability incurred 
in or aggravated by service prior to the date of receipt of 
separation pay subject to recoupment of the separation pay.  
Where payment of separation pay or special separation 
benefits under section 1174a was made on or before September 
30, 1996, VA will recoup from disability compensation an 
amount equal to the total amount of separation pay or special 
separation benefits.  Where payment of separation pay or 
special separation benefits under section 1174a was made 
after September 30, 1996, VA will recoup from disability 
compensation an amount equal to the total amount of 
separation pay or special separation benefits less the amount 
of Federal income tax withheld from such pay.  38 C.F.R. § 
3.700(a)(5)(i) (2008).

The VA General Counsel has held that, "[i]n accordance with 
the provisions of 10 U.S.C. § 1174a and 38 C.F.R. § 3.700, VA 
disability compensation should be offset to recoup the amount 
of special separation benefits received by a former member of 
the armed forces."  See VAOPGCPREC 14-92; see also 
VAOPGCPREC 12-96 (providing that VA is required to recoup 
from a veteran's VA disability compensation the amount of 
non-disability severance pay.)

The veteran's DD Form 214 indicates that upon his discharge 
from service in September 1992, he received special 
separation benefits in the amount of $46,523.56.  

In a September 2005 rating decision, the RO granted service 
connection for gastritis and plantar wart of the right foot, 
and assigned each disability a noncompensable evaluation 
effective June 30, 2005.  In a May 2006 rating decision, the 
RO increased the evaluations for both disabilities to 10 
percent each and also granted service connection for a low 
back disorder and assigned a 10 percent rating, all effective 
June 30, 2005.  In the May 2006 notice of decision letter, 
the RO
informed the veteran that while he had been granted service 
connection and compensable evaluations for various 
disabilities, his VA compensation benefits were being 
withheld because he had received separation pay upon his 
discharge from service.  He was advised that after the amount 
was paid back, he would start receiving his full VA 
compensation.

Thereafter, service connection was awarded for diabetes with 
erectile dysfunction and peripheral neuropathy of the lower 
extremities in subsequent rating decisions, and as noted 
above, entitlement to a TDIU was established in July 2008.  
None of the disabilities for which service connection was 
established was based on in-service incurrence of a combat 
related injury.   

Thus, entitlement to disability compensation was established 
after September 15, 1981.  Also, special separation benefits 
were paid to the veteran under 10 U.S.C.A. § 1174a in 
September 1992, or prior to September 30, 1996.  As such, VA 
is required to recoup from the veteran's compensation the 
total amount of his special separation benefits, which is 
$46,523.56.  The Board is sympathetic to the veteran's 
argument; however, there is no provision in the statute or 
regulation that the amount withheld in the monthly allotment 
payments of VA disability compensation benefits may be 
prorated on account of financial hardship.  In addition, the 
veteran is not a qualified retiree under the Concurrent 
Receipt of Disability Pay (CRDP) program and has not been 
determined to be eligible to Combat Related Special 
Compensation (CRSC).  Several changes made to the CRDP and 
CRSC programs, including those as the result of the National 
Defense Authorization Act for Fiscal Year 2008, Pub. L. No. 
110-181, § 641, 122 Stat 3 (2008), show that he is not 
otherwise eligible to these entitlements.  See 10 U.S.C.A. §§ 
1413a, 1414 (West 2002 & Supp. 2008).  

The Board finds that the law, as enacted by Congress and 
implemented by VA regulation, has been correctly applied in 
this case.  The recoupment of the veteran's special 
separation benefits in the amount of $46,523.56, received 
when he was discharged from service in 1992, by withholding 
in monthly allotment payments of VA disability compensation 
benefits, is required by law.  10 U.S.C.A. § 1174 (West 
2002); 38 C.F.R. § 3.700(a)(5) (2008).

Thus, as VA does not have any discretion in the recoupment of 
the special separation benefits, the veteran has not stated a 
claim upon which relief may be granted, and the claim must be 
denied for lack of legal merit.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994). 


ORDER

Recoupment of special separation benefits in the amount of 
$46,523.56, is proper, and the appeal is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


